DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 14 line(s) 5 sets forth the limitation “by suction by suction”, which should be corrected to - - by suction
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
energy production device is interpreted as an aircraft engine or an auxiliary power unit (APU; par. [0020]).
Treatment unit in claim 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6,10-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 6, the claim sets forth the limitation “the lateral opening has an open contour”. It is unclear what constitutes an “open contour” as no definition of the term is provided. 
Claim 10 line(s) 1-2 sets forth the limitation “the fuel supply pipe is directly connected to the energy producing device”. It is unclear how the fuel supply pipe (Fig. 8 #20) is “directly connected” to the energy producing device (Fig. 8 #12) when the fuel pipe is clearly connected to the pump (Fig. 8 #14). 
Regarding claim 11, the claim limitation “treatment unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification on P3/par. 6 describes 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,10,13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MINTY (US 20100006048).
Regarding claim 1, MINTY teaches a water scavenging system (title, Figs.) including an energy production assembly of an aircraft (see e.g. Fig. 1) comprising:
an energy production device (engine, Fig. 1 #4);
a pump (high pressure fuel pump, par. [0017]);
a reservoir (Fig. 2 #11) capable of containing fuel, the reservoir comprising a fuel supply pipe (Fig. 2 #15); and
a purging system (Fig. 2 #30; par. [0028]; see also the alternative embodiment of Fig. 5) for water contained in the reservoir, the purging system comprising:
a transport pipe (Fig. 5 #70; par. [0038]) fluidly connected to the fuel supply pipe, the transport pipe having a fuel suction inlet (Fig. 5 #71) emerging in the reservoir and a venturi (Fig. 5 #73) downstream from the fuel suction inlet; and

the pump being arranged downstream from the venturi (downstream the fuel supply pipe leading to the engine), and a region of the sampling pipe comprising the sampling outlet is coaxial with the transport pipe (Fig. 5).
Regarding claim 10, MINTY teaches the fuel supply pipe is connected to the energy producing device without an intermediate reservoir between the fuel supply pipe and the energy producing device (par. [0020]).
Regarding claim 13, MINTY teaches the actuation of the pump is capable of creating a suctioning of the fuel through the suction inlet of the transport pipe, and a flow of the suctioned fuel toward the energy producing device by the fuel supply pipe, the actuation of the pump also being capable of causing a suctioning of the water through the sampling inlet of the sampling pipe, and a flow of the suctioned water toward the energy production device by the fuel supply pipe (Figs. 2,5; par. [0028,0038]).
Regarding claim 14, MINTY teaches a water scavenging system (title, Figs.) including a method (use of the apparatus will inherently anticipate the method under normal operation, see MPEP 2112.02) for purging water contained in an aircraft fuel reservoir (abstract; par. [0001-0002]), comprising:

actuating the pump; and
purging the water contained m the reservoir by suction, the purging of the water contained in the reservoir by suction comprising:
suctioning fuel through the suction (Figs. 2,5; par. [0028,0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over MINTY (US 20100006048) in view of WRIGHT (US 3489377).
Regarding claim 2, MINTY teaches the fuel supply pipe is capable of supplying the energy production device with the fuel contained in the reservoir, the fuel supply 
MINTY does not teach the energy production device is an auxiliary power unit. However, WRIGHT teaches an aircraft (title, Figs.) comprising an auxiliary power unit (C1/L25) for driving aircraft services when the main engine is not running, for example, when the aircraft is on the ground, or in emergencies, such as main engine failure in flight (C1/L43-49).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the energy production assembly of MINTY with an of auxiliary power unit of WRIGHT in order to provide aircraft services when the main engine is not running or during emergencies. The references are combinable, because they are in the same technological environment of aircraft technology. See MPEP 2141 III (A) and (G).
Regarding claim 3, the claim sets forth a method of operation (i.e. a nominal flow rate), does not further limit the device, and thus the claim is met.
Claims 5-6,11-12,17 are rejected under 35 U.S.C. 103 as being unpatentable over MINTY (US 20100006048) in view of CLARKSON (US 6170470).
Regarding claim 5, MINTY does not teach the sampling pipe extends to be in contact with a wall of the reservoir or the sampling inlet being defined by a lateral opening. However, CLARKSON teaches  a fuel supply system for an internal combustion engine (title, Figs.) comprising:
a pump (Fig. 3 #16);

a purging system for water contained in the reservoir, comprising:
a transport pipe (Fig. 3 #102) fluidly connected to the fuel supply pipe, the transport pipe having a fuel suction inlet (Fig. 3 #108) emerging in the reservoir;
a sampling pipe (Fig. 3 #62), secured to the transport pipe, extending between a sampling inlet (Fig. 3 #120), and a sampling outlet (pipe end attached to #40), the sampling inlet emerging in a region of the reservoir capable of accumulating water, the sampling outlet emerging in the transport pipe,
a region of the sampling pipe comprising the sampling outlet is coaxial with the transport pipe; and,
the sampling pipe extends until the sampling pipe is in contact with an inner surface of a wall of the reservoir (Fig. 3), the sampling inlet being defined by a lateral contour opening (lateral openings of the filter #120).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the energy production assembly of MINTY with the intake filter of CLARKSON in order to filter fluid and protect the engine (C1/L9-11). The references are combinable, because they are in the same technological environment of fuel supply technology. See MPEP 2141 III (A) and (G).
Regarding claims 11, MINTY teaches an additional reservoir (Fig. 2 #10) including an additional fuel supply pipe (Fig. 2 #15,24), but does not teach an additional purging system or a control valve. However, CLARKSON teaches a fuel supply system for an internal combustion engine (title, Figs., see rejection of claim 5, which is 
Furthermore, it is obvious to provide for multiple tanks (note that an aircraft has a pair of wings, each with an engine; par. [0017]) each including a purge system and control valve for controlling and providing fuel/water to each engine. Duplication of parts (i.e. multiple tanks/purge systems) has no patentable significance absent persuasive evidence that a new and unexpected result is produced (MPEP 2144.04.VI.B).
Regarding claim 12,17, CLARKSON teaches a control unit (ECU, Fig. 1 #30) capable of opening the control valve (5/L1-9). Furthermore, it is obvious to program the ECU to individually control a control valve as needed for each water purge system.
Allowable Subject Matter
Claims 4,7-9,15-16 have allowable subject matter over the prior art of record. The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art an energy production assembly of an aircraft comprising the combination of claimed elements or steps. 
WHITE (US 4361488) discloses liquid separating and recycling including a recovery apparatus including a pipe having a lower inlet and an upper inlet connected to a suction pump.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/           Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777